                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 CHARLES A. GUTIERREZ,                              CV-17-129-GF-BMM

          Plaintiff,

    vs.
                                                            ORDER
 NANCY BERRYHILL, Acting
 Commissioner of Social Security
 Administration,

          Defendant.


                                INTRODUCTION

      Plaintiff Charles Alan Gutierrez filed an application for social security

disability benefits on December 3, 2015. (Doc. 5 at 217-18.) The administrative

law judge (“ALJ”) concluded that Gutierrez did not qualify for disability or

disability insurance benefits on June 7, 2017. Id. at 26. The Social Security

Administration (“Administration”) denied Gutierrez’s request to have the

Administration review the ALJ’s decision. Id. at 1-3, 102. Gutierrez filed the

instant action on November 28, 2017. (Doc. 1.)

      Gutierrez filed a Motion for Partial Summary Judgment (Doc. 9) on April

27, 2018. United States Magistrate Judge John Johnston entered Findings and



                                          1
Recommendations regarding the instant motion on March 1, 2019. (Doc. 28.)

Judge Johnston ultimately recommended that the Court deny Gutierrez’s Motion

for Partial Summary Judgment and affirm the Acting Commissioner of Social

Security Administration (“Commissioner”)’s decision to deny benefits to

Gutierrez. Id. at 16. Gutierrez timely filed objections to Judge Johnston’s Findings

and Recommendations on March 15, 2019. (Doc. 29.) Because the parties are

familiar with the facts, the Court will not recite them here.

                            STANDARD OF REVIEW

      The Court reviews de novo Findings and Recommendations to which a party

timely objects. 28 U.S.C. § 636(b)(1). “A party makes a proper objection by

identifying the parts of the magistrate’s disposition that the party finds

objectionable, and presenting legal argument and supporting authority, such that

the district court is able to identify the issues and the reasons supporting a contrary

result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D.

Mont. Oct. 18, 2010) (citation omitted). The Court reviews for clear error findings

and recommendations to which no party objects. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Where a party’s objections constitute perfunctory responses argued in an

attempt to engage the district court in a rehashing of the same arguments set forth

in the original response the Court likewise will review the applicable portions of



                                           2
the findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted). Clear error exists

if the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

                                   DISCUSSION

      Gutierrez submitted seven objections to Judge Johnston’s Findings and

Recommendations. (Doc. 29 at 1-8.) Gutierrez contends (1) that there is no support

in the record that Gutierrez has been diagnosed with alcohol addiction; (2) that the

conclusion that Gutierrez’s TBI is “mild” proves contrary to the opinion of the

treating psychologist; (3) that the ALJ gave “short shrift” to its analysis before

rejecting the Veteran Affair’s disability decision; (4) that Judge Johnston erred in

determining that medical evidence contradicted the opinion of Gutierrez’s treating

psychologist; (5) that substantial evidence exists that does not support Judge

Johnston’s conclusion that Gutierrez’s daily activities were not limited; (6) that the

hypotheticals posted by the ALJ to the vocational expert have no evidentiary value;

and (7) that Gutierrez did not waive his right to attack the ALJ’s appointment on

review. Id. That Court will address each objection in turn.




                                           3
   1. Alcohol Addiction

      Gutierrez contends that the record does not support the determination that

Gutierrez suffers from an alcohol addiction. (Doc. 29 at 2.) Judge Johnston does

not rely in his Findings and Recommendations on the ALJ’s determination that

Gutierrez suffers from an alcohol addiction. See (Doc. 28 at 1-17.) Judge Johnston

merely recites the ALJ’s determination that “Gutierrez possessed the following

severe impairments: depression, PTSD, and alcohol addiction.” (Doc. 28 at 5.)

The Court overrules Gutierrez’s objection.

   2. Determination that Gutierrez’s TBI is “Mild”

      Judge Johnston determined that the “ALJ reasonably concluded that

Gutierrez’s traumatic brain injury was not severe.” Id. Judge Johnston reasoned

that the “MRI of Gutierrez’s brain in April 2012 showed abnormalities indicative

of a mild brain injury.” (Doc. 28 at 9.) Judge Johnston further explained that Dr.

Robert Bateen, the examining psychologist in this case, noted that “Gutierrez’s

brain injury had no impact on his ability to work.” Id. Gutierrez claims that Judge

Johnston concluding that medical evidence supports a determination that

Gutierrez’s TBI was “mild” proves contrary to the opinion of Gutierrez’s treating

physician. (Doc. 29 at 2.)

      Gutierrez fails to provide legal authority in support of his objection. The

Court remains unable to decipher Gutierrez’s supporting reasons that Judge



                                          4
Johnston reached a contrary result in his Findings and Recommendations.

Gutierrez’s objection to this portion of Judge Johnston’s Findings and

Recommendations proves improper. See Montana Shooting Sports Ass’n, 2010 WL

4102940, at 2. The Court will review for clear error the relevant portion of Judge

Johnston’s Findings and Recommendations. See McDonnell Douglas Corp., 656

F.2d at 1313.

      Even if Gutierrez logged a proper objection, the Court would still review

Gutierrez’s stated objection for clear error. In his summary judgment motion,

Gutierrez argued that ALJ did not discuss adequately her determination that

Gutierrez’s TBI was mild. (Doc. 10 at 6.) Gutierrez noted that Dr. Christine King,

Gutierrez’s treating physician, opined that the limitation in Gutierrez’s activities as

a result of his TBI proved severe. Id. at 10. Gutierrez argues that the ALJ afforded

minimal weight to Dr. King’s determination despite the law requiring that “the

opinions of treating physicians or counselors are entitled to greater weight than

those of examining physicians.” Id. at 6, 10 (citation omitted).

      Gutierrez’s minimal reasoning in his objection largely represents a summary

of Gutierrez’s argument presented to Judge Johnston in Gutierrez’s summary

judgment motion. Gutierrez’s “rehashing of the same arguments set forth in the

original response” necessitates that the Court review Gutierrez’s objection for clear

error. Rosling, 2014 WL 693315 at 3. The Court finds no error.



                                           5
   3. Veteran’s Affairs Disability Determination

       Judge Johnston concluded that the “ALJ provided persuasive, specific, and

valid reasons for giving the VA rating minimal weight.” (Doc. 28 at 9.) Gutierrez

contends that the “ALJ opinion at R/23 reveals only a cursory consideration of the

VA disability decision and lacks detailed citation to any facts in the record that

could serve as a basis for the ALJ’s conclusory rejection of the VA disability

determination.” (Doc. 29 at 3.) Gutierrez cites to Rey v. Wilke, __ V.A. __, No. 17-

091 (March 14, 2019), that outlines “the considerations to be made in a

determination of whether a Veteran could engage in a substantially gainful

occupation.” Id. (internal quotations omitted).

      Gutierrez argued that ALJ’s reasoning regarding the weight that she

accorded to the VA’s rating decision proved “vague and conclusory, and lack[ed]

any synthesis of the information in the VA record or [r]ating [d]ecision relative to

the issue of disability” in his supplemental brief in support of his motion for

summary judgment. (Doc. 25 at 3.) Gutierrez’s objection mirrors his argument in

his supplement brief. The Court will review for clear error. See Rosling, 2014 WL

693315 at 3. The Court finds no error.

   4. Opinion of Dr. King

      Judge Johnston stated that the “ALJ discounted Dr. King’s opinion that

Gutierrez possessed marked mental limitations.” (Doc. 28 at 13.) Judge Johnston



                                          6
stated that the opinions of a treating physician generally “carry more weight than

the opinions of an examining physician.” Id. at 12 (citation omitted). Judge

Johnston explained that an ALJ remains authorized to discount a treating

physician’s opinions “so long as the ALJ provides adequate reasons for doing so.”

Id. (citation omitted). Judge Johnston noted that ALJ in Gutierrez’s case supported

her determination by referencing the medical evidence via the opinions of various

examining and non-examining psychologists. Id. at 13. Judge Johnston ultimately

concluded that the “ALJ provided specific and legitimate reasons supported by

substantial evidence for discounting Dr. King’s opinion.” Id. at 14.

      Gutierrez contends that Judge Johnston “justif[ying] discounting Dr. King’s

opinion and testimony for the stated reason that it was contradicted by other

medical evidence” proves problematic because “no other medical evidence was

specified or described.” (Doc. 29 at 4.) Gutierrez argues that the ALJ was required

to accord greater weight to Dr. King’s opinions “in the absence of substantiated

reasoning to the contrary.” Id. (citations omitted).

      Gutierrez argued that the ALJ’s “rejection of Dr. King’s evidence [was] not

well supported” by the record in his summary judgement brief. (Doc. 10 at 11.)

Gutierrez supported his objections with same block quote from Ryan v.

Commissioner of Social Security¸528 F.3d 1194, 1198 (9th Cir. 2008), that

Gutierrez cited to in his motion for summary judgment. (Docs. 29 at 2, 10 at 10-



                                           7
11.) Gutierrez rehashes the argument he set forth initially in his motion for

summary judgment. The Court will review for clear error. See Rosling, 2014 WL

693315 at 3. The Court finds no error.

   5. Determination that Gutierrez’s Activities were not Limited

      Gutierrez contends that the evidence in the record does not support Judge

Johnston’s conclusion that the ALJ sufficiently stated reasons that support the

determination that Gutierrez’s activities are not limited. (Doc. 29 at 4.) Gutierrez’s

instant objection proves intertwined with his fourth objection to Judge Johnston’s

Findings and Recommendations. Judge Johnston stated the evidence that the ALJ

considered regarding whether Gutierrez proved limited in his activities. (Doc. 28 at

13.) As noted above, Judge Johnston then concluded that this evidence supported

the ALJ’s decision to discount Dr. King’s opinion that Gutierrez was limited in his

activities. Id. at 14. As with Gutierrez’s fourth objection, the Court will review the

instant objection for clear error. See Rosling, 2014 WL 693315 at 3. The Court

finds no error.

   6. Hypotheticals Posed to Vocational Expert

      Judge Johnston determined that “[t]he two additional limitations propounded

by Gutierrez’s lawyer were not supported by substantial evidence.” (Doc. 28 at

14.) As a result, Judge Johnston concluded that the “ALJ was not required to

include” the two additional limitations in the hypothetical she posed to the



                                          8
vocational expert. Id. at 14-15. Gutierrez contends that the two additional

limitations stated in the record at pages 69-70 are supported by substantial

evidence. (Doc. 29 at 5.)

      Gutierrez argued in his summary judgment brief that the ALJ must include

all of a claimant’s limitation in her hypothetical questions posed to a vocational

expert. (Doc. 10 at 11-12.) Gutierrez stated that the ALJ’s failure to include all

functional limitations stated in the record was reversible error. Id. at 12. Gutierrez

further conceded in his objections that he argued previously that the ALJ unfairly

had restricted the limitations that she included in her hypothetical to the vocational

expert. Id. Gutierrez’s objection amounts to a rehashing of his argument previously

presented in his brief for summary judgment. The Court will review for clear error.

See Rosling, 2014 WL 693315 at 3. The Court finds no error.

   7. Appointment of the ALJ

      Gutierrez argued in his supplemental brief that this Court should remand his

case for a new hearing before a different ALJ as the ALJ who decided Gutierrez’s

case was not appointed in compliance with Article II, Section 2, Clause 2 of the

United States Constitution. (Doc. 16 at 3.) The issue presented before Judge

Johnston was “whether Gutierrez has waived the right to raise an Appointment

Clause challenge in this proceeding given that he failed to assert the challenge in

his administrative proceedings.” (Doc. 28 at 15-16.) Judge Johnston concluded that



                                           9
Gutierrez “waived his right to attack the validity of the ALJ in this matter.” Id. at

16. Gutierrez contends that there exists “no statutory or regulatory authority or

jurisdiction cited by the Magistrate, or by the United States, providing for a

determination at the administrative level of the proper appointment of an

administrative law judge.” (Doc. 29 at 5.) The Court will review de novo

Gutierrez’s objection. See 28 U.S.C. § 636(b)(1).

       “Only the President, a court of law, or a head of department can” appoint

“Officers” within the meaning of Article II, Section 2, Clause 2. Lucia v. S.E.C.,

138 S. Ct. 2044, 2051 (2018) (citing Art. II, § 2, cl. 2). The sole issue before the

Supreme Court in Lucia was whether ALJs of the Security Exchange Commission

qualify as “Officers” for purposes of the Appointments Clause. 138 S. Ct. at 2049,

2051. The Court agrees with Judge Johnston’s determination that it proves

reasonable to conclude that Social Security ALJs are subject to the Appointments

Clause in light of the United States Supreme Court’s recent decision in Lucia.

(Doc. 28 at 15.)

      Gutierrez contends that the ALJ has “no authority to decide” issues

regarding her appointment. (Doc. 29 at 6.) As a result, Gutierrez argues that there

exists no authority requiring him to have raised the issue regarding his ALJ’s

appointment “at any point before judicial review.” Id. Gutierrez relies mainly on

20 C.F.R. §§ 404.940 and 404.970 in support of his objection. Id.



                                          10
      An ALJ “shall not conduct a hearing if he or she is prejudiced or partial with

respect to any party or has any interest in the matter pending for decision.” 20

C.F.R. § 404.940. A claimant must notify the ALJ that the claimant objects to the

ALJ conducting his hearing at the claimant’s earliest opportunity. Id. The ALJ then

will either conduct the hearing or withdraw as the ALJ. Id. A new ALJ will be

appointed if the objected to ALJ withdraws. Id. A claimant may present his

“objections to the Appeals Council as reasons why the hearing decision should be

revised or a new hearing held before another [ALJ]” if the objected to ALJ elects

not to withdraw from the hearing. Id.; see also 20 C.F.R. § 404.970.

      Section 404.940 seemingly authorizes a claimant to object on the basis of the

Appointments Clause to an ALJ presiding over the claimant’s hearing. A failure to

raise such an objection during the claimant’s administrative proceedings precludes

the claimant from raising it on judicial review. Salmeron v. Berryhill, 2018 WL

4998107, 3 n. 5 (C.D. Cal. Oct. 15, 2018). Gutierrez failed to raise an Appointment

Clause objection to his presiding ALJ during Gutierrez’s administrative

proceedings. Judge Johnston correctly concluded that Gutierrez has waived the

right to challenge his ALJ’s appointment during the instant proceedings.

      Accordingly, IT IS ORDERED:

      1. Judge Johnston’s Findings and Recommendations (Doc. 28) is

         ADOPTED IN FULL.



                                         11
2. Gutierrez’s Motion for Summary Judgment (Doc. 9) is DENIED.

3. The Commissioner’s decision to deny benefits to Gutierrez is

   AFFIRMED.

4. The Clerk shall enter judgment accordingly.

DATED this 24th day of May, 2019.




                                 12
